Opinion issued June 24, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00386-CR
———————————
GARY ALAN HAGLER, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 338th District Court 
Harris County, Texas

Trial Court Case No. 1258065

 
MEMORANDUM OPINION
          Appellant,
Gary Alan Hagler, has filed a motion to dismiss the above-referenced
appeal.  The motion complies with the
Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
            We have not yet issued a decision. 
Accordingly, the motion is granted and the appeal is dismissed.
          The Clerk of this Court is directed to
issue the mandate within 10 days.
PER CURIAM
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish.   Tex. R. App. P. 47.2(b).